NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



SADIKEY JENNIS,                               )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D16-3964
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed March 23, 2018.

Appeal from the Circuit Court for Charlotte
County; John L. Burns, Judge.

Howard L. Dimmig, II, Public Defender, and
John C. Fisher, Assistant Public Defender,
Bartow, for Appellant.

Sadikey Jennis, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, MORRIS, and BADALAMENTI, JJ., Concur.